DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to the application filed February 16, 2021.  Claims 1-13 are pending. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
The references of record including D’Addeo (5,532,509), Seo (9,318,607),Wang (2020/0098764), Rasouli (10,580,774), Kishishita (2019/0074297), Woo (2016/0163644), Kuenemund (2021/0272916), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed chip and the method of manufacturing a chip thereof, or fairly make a prima facie obvious case of the claimed chip and the claimed method thereof, in combination with other claimed limitations, such as recited in claim 1, the inclusion of comprising a semiconductor layer comprising doped regions; a metallization layer on the semiconductor layer; and at least one cell row comprising p-channel field effect transistors and n-channel field effect transistors, wherein the doped regions form source regions and drain regions of the p-channel field effect transistors and the n-channel field effect transistors; contacts extending from the source regions, the drain regions and gate regions of the p-channel field effect transistors and the n-channel field effect transistors to the metallization layer, wherein the metallization layer is structured in accordance with a metallization grid such that the p-channel field effect transistors and the n-channel field effect transistors are connected to form one or more logic gates; wherein the contacts connecting the source regions and the drain regions of all p-channel field effect transistors in the at least one cell row to the metallization layer lie along a first line of the metallization grid, the contacts connecting the source regions and the drain regions of all n-channel field effect transistors in the at least one cell row to the metallization layer lie along a second line of the metallization grid, and the contacts connecting the gate regions of all p-channel field effect transistors and of the plurality of n-channel field effect transistors in the at least one cell row to the metallization layer lie along a third line of the metallization grid. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822